DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 10 are rejected under 35 U.S.C. 101 because they improperly embrace both apparatus (device) and process (the cutting edge rotating in a plane … second axis). The language of 35 U.S.C. 101 set forth statutory classes of invention in the alternative only. See Ex parte Lyell, 17 USPQ2d 1549.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 10 are ambiguously constructed and indeterminate in scope because they purport to claim both apparatus (device) and method of using or practicing the apparatus (the cutting edge rotating in a plane … second axis) in a single claim.
Claims 6 and 7 call for “a common plane”; claim 1 calls for “a plane”; it is unclear if and how they are related.
Claims 11 and 12 are similarly rejected as claims 6 and 7 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,7,9,10-17,19,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peach et al. (US 7182407) in view of Smith et al. (US 20140077578).
Peach et al.  ‘407 discloses a rock excavating device (10) comprising:

a cutting element (11) supported on the second portion of the shaft and rotatable about the second axis, the cutting element including a cutting edge having a leading portion and a trailing portion, the leading portion configured to engage a rock surface, the trailing portion configured to be spaced apart from the rock surface (see Figs. 1,2), rotation of the first portion of the shaft about the first axis changing the orientation of the second axis and the orientation of the leading portion (see Figs. 1-2 ). Peach et al. discloses the invention substantially as claimed.  However, Peach et al. is silent about the cutting edge rotating in a plane perpendicular to the second axis.  Further, Peach et al. lacks an eccentric mass positioned adjacent the first portion of the shaft, the eccentric mass driven to rotate about an exciter axis, rotation of the eccentric mass inducing an oscillation of the shaft and the cutting element.  Smith et al. teaches an eccentric mass positioned adjacent the first portion of the shaft, the eccentric mass driven to rotate about an exciter axis, rotation of the eccentric mass inducing an oscillation of the shaft and the cutting element (94, Figs. 4-6, para 0038).  It would have been considered obvious to one of ordinary skill in the art to modify Peach et al. ‘ to include the eccentric mass as taught by Smith et al. since such a modification adds to the oscillation of the cutting element.
With regards to the limitation “the cutting edge rotating in a plane perpendicular to the second axis”, Peach et al. teaches the angle (theta) can vary and the angle (omega) 
Re claim 2, further comprising a motor for driving the first portion to rotate about the first axis (23, col. 4 line 45+).
Re claim 3, Peach et al. teaches the angle (theta) can vary and the angle (omega) can vary (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40) and wherein the cutting element is a cutting disc and the cutting edge has a round shape (see col. 4 line 10+).  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Peach et al. (as modified above) to have it wherein the first axis and the second axis intersect one another at a center of a plane formed by a plurality of cutting bits since such a modification depends on the type of rock characteristics being cut.
Re claim 4, further comprising: a first motor (102 of Smith et al.) for driving rotation of the eccentric mass; and a second motor (106 of Smith et al. or 23 col. 4 of Peach et al.) for driving the first portion to rotate about the first axis.
Re claim 6, Peach et al. teaches the angle (theta) can vary and the angle (omega) can vary (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40).  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Peach et al. (as modified above) to have it wherein the first axis and the second axis lie in a common plane since such a modification depends on the type of rock characteristics being cut.

Re claim 9, Peach et al. teaches the angle (theta) can vary and the angle (omega) can vary (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40).  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Peach et al. (as modified above) to have it wherein a combined center of gravity of the second portion and components supported thereon is concentric with the first axis since such a modification depends on the type of rock characteristics being cut.
Re claims 10-17, the boom and suspension device including a fluid cylinder are depicted in Figures 4-6 of Peach et al. ‘407,  See discussion above with respect to the remaining elements called for in claims 10-17.Re claims 19,20, the cutting element supported for free rotation relative to the second portion (see claim 2 of Peach et al. ‘407).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peach et al. ‘407 in view of Smith et al. ‘578 as applied to claim 1 above, and further in view of any of Beeman or Harris or Zublin or Zublin (US 4372403, 4096917, 2336337, 2336335)
Peach et al. (as modified above) discloses the invention substantially as claimed.  However, Peach et al. (as modified above) is silent about having the second portion of the shaft include an end adjacent the cutting edge and spaced apart from the first axis, 
Beeman, Harris, Zublin ‘337 and  Zublin ‘335 all teach having a second portion of the shaft include an end adjacent the cutting edge and spaced apart from the first axis, the rock excavating device further comprising at least one fluid nozzle secured to the end of the second portion and oriented toward the first axis (see Figs 2,3; 5,6; 1; 1-4).  It would have been considered obvious to one of ordinary skill in the art to further modify either Peach et al. (as modified above) to include the nozzle arrangement as taught by any of Beeman or Harris or Zublin ‘337 or Zublin ‘335 since such a modification provide cooling means to the cutter and aid in breaking up of the material being cut.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot in view of the new ground of rejection.  However, applicant argues that Peach et al. fails to teach the “cutting edge rotating in a plane perpendicular to the second axis”.  The examiner disagrees.  With regards to the limitation “the cutting edge rotating in a plane perpendicular to the second axis”, Peach et al. teaches the angle (theta) can vary and the angle (omega) can vary (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40).  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Peach et al. ‘407 to have the cutting edge rotating in a plane perpendicular to the second axis since such a modification depends on the type of rock characteristics being cut.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
2/5/2022